AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I
                                                                                                                             2019
                                    UNITED STATES DISTRICT CO                                           JERK.    u.s   n;~~,1;•,cr COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA SOUTHEm11 :.is.,.r;,.,.,1 ._Jj. ,:;Ad~;ORNIA
                                                                        BY               ~                   .: ..,,;rrv
                                                                       -------•-•-·-·•-···•··-•··...... .. ' .. .
                     United States of America                JUDGMENT IN A CRIMINAL CASE
                                     v.                                       (For Offenses Committed On or After November I, 1987)


           CARLOS ALFREDO CARDONA-FLORES                                      Case Number: 3:19-mj-021312-MDD

                                                                              Jose Rojo, CJA
                                                                              Defendant's Attorney


REGISTRATION NO. 84063298

THE DEFENDANT:
 1Z1 pleaded guilty to count(s) 1 of Complaint
                                          ----------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1


  D The defendant has been found not guilty on count(s)
 •     Count(s)
                                                                         -------------------
                                                                            dismissed on the motion of the United States.
                   ------------------

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZI Assessment: $10 REMITTED
  IZI Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            July 11, 2019
                                                                            Date of Imposition of Sentence



                                                                            HONORABLE MITCHELL D. DEMBIN
                                                                            UNITED STATES MAGISTRATE mDGE
